Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Attorney Docket Number: FMPA-1045-9389
Filling Date: 10/26/2018
Priority Date: 05/29/2018
Inventor: ZFIAO
Examiner: Bilkis Jahan

DETAILED ACTION
1.	This office action responds to an amendment filed on 05/10/2021.

Acknowledgement
2.	The amendment filed on 05/10/2021, responding to the office action mailed on 03/22/2021, has been entered into the record. The present office action is made with all the suggested amendments being fully considered. Accordingly, pending in this office action are claims 1, 5, 8-11, 14 and 17-20.


Allowable Subject Matter
3.	Claims 1, 5, 8-11, 14 and 17-20 are allowed.

4.	The following is an examiner’s statement of reasons for allowance: 


withdrawn for a preset distance towards a center of the level section; wherein the preset distance is 0.5-1 µm in combination with all other limitations as recited in claim 1.

6.	The applied prior arts neither anticipate nor render the claimed subject matter obvious because they fail to teach the claimed display panel, comprising a TFT array substrate, wherein the TFT array substrate comprises: two opposite circumferential sides of the second metallic layer is withdrawn for a preset distance towards a center of the level section; wherein the preset distance is 0.5-1 µm in combination with all other limitations as recited in claim 11.

7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILKIS JAHAN whose telephone number is (571)270-5022.  The examiner can normally be reached on Monday-Friday, 8:00 am-5 Pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BILKIS JAHAN/Primary Examiner, Art Unit 2896